Per Curiam.
This is a proceeding in which petitioner asks that this court mandate the appointment of counsel for petitioner in the lower court in which it is alleged he has -filed motion to vacate his judgment of conviction.
However, petitioner has not brought this mandamus’ proceeding in the name of the State of Indiana on relation of the party in interest,1 nor has he filed a certified copy of the records of the court below as required by our rules.2
The petition for mandamus is therefore fatally defective and is according denied.
Note.—Reported in 150 N. E. 2d 573.

. Jackson v. State of Indiana, Reeves, Judge (1956), 235 Ind. 704, 134 N. E. 2d 551, and cases therein cited.


. Rule 2-35 of the Supreme Court.